FILED
                            NOT FOR PUBLICATION                             MAR 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM SCHMIDT, County                          No. 12-36089
Prosecutor,
                                                 D.C. No. 2:12-cv-01116-MJP
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Taxpayer William Schmidt appeals pro se from the district court’s order

dismissing his action alleging theft and conversion by a revenue agent of the

Internal Revenue Service. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Orff v. United States, 358 F.3d 1137, 1142 (9th Cir. 2004)

(questions of sovereign immunity and subject matter jurisdiction); Clamor v.

United States, 240 F.3d 1215, 1216-17 (9th Cir. 2001) (certification under 28

U.S.C. § 2679(d)(2)). We affirm.

      The district court properly denied Schmidt’s motion to remand because the

Attorney General certified that the agent was an employee of the Internal Revenue

Service, and was acting within the scope of his employment during the incidents

described in Schmidt’s complaint. See 28 U.S.C. § 2679(d)(2); Osborn v. Haley,

549 U.S. 225, 231 (2007) (“[C]ertification is conclusive for purposes of removal,

i.e., once certification and removal are effected, exclusive competence to

adjudicate the case resides in the federal court, and that court may not remand the

suit to the state court.”); Billings v. United States, 57 F.3d 797, 800 (9th Cir. 1995)

(Attorney General certification is prima facie evidence that a federal employee was

acting in the scope of his employment at the time of the incident).

      The district court properly dismissed Schmidt’s action because Schmidt

failed to show that the United States has waived its sovereign immunity from suit.

See 28 U.S.C. § 2680(c) (excluding from the Federal Tort Claims Act “[a]ny claim

arising in respect of the assessment or collection of any tax”).

      AFFIRMED.


                                           2                                     12-36089